Exhibit 10.9
 
AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS
 
This Agreement for the Purchase of Partial Leaseholds (“Agreement”) made and
effective this April 28, 2010, by and between CLW South Texas 2008, LP
(“Seller”) and American Standard Energy, Corp. (“Buyer”).
 
Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
certain mineral rights leaseholds held on properties as described in EXHIBIT A:
known as Eagle Ford

 
·
La Salle and Frio Counties

 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:
 
1. Sale.
Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the following partial leaseholds (the “Property”): See EXHIBIT A.
 
2. Price.
Buyer shall pay Seller for the Property the sum of 288,000 shares in American
Standard Energy Corp. Buyer shall make available immediately the right to said
shares following delivery of the title to Property to Buyer as provided herein.
 
4. Warranty.
Seller warrants that the title to the Property shall be of marketable title free
of undisclosed liens, mortgages, leases, or other rights in the Property. If any
of the Property sold hereunder does not conform to this limited warranty, Buyer
shall notify Seller not more than five days following the end of the discovery
of such violation of warranty and for any Property that does not conform to this
warranty, Buyer’s sole remedy, and Seller’s sole obligation, shall be to replace
the defective Property at Seller’s expense or to release the shares back to
American Standard Energy Corp. EXCEPT AS SET FORTH HEREIN, SELLER MAKES NO
WARRANTY TO BUYER WITH RESPECT TO THE PROPERTY, AND BUYER DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED.
 
5. Transfer of Title.
Title to and ownership of the Property shall pass from Seller to Buyer
immediately upon execution of this Agreement.
 
6. Limitation of Liability.
In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer’s damages exceed the amount of the
purchase price of the Property.

 
 

--------------------------------------------------------------------------------

 
 
7. Notices.
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.
 
If to Seller:
CLW South Texas 2008, LP
802 N. Carancahua, Suite 1640
Corpus Christi, Texas 78470
 
If to Buyer:
American Standard Energy, Corp.
60 East Rio Salado Parkway, Suite 900
Tempe, AZ 85281
 
8. Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the state of Arizona.
 
9. Final Agreement.
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.
 
10. Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 
11. Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


CLW South Texas 2008, LP
 
American Standard Energy, Corp.
   
 
By:
/s/ Randall Capps
 
By:
/s/ Scott Feldhacker
 
Randall Capps
   
Scott Feldhacker
 
General Partner
   
President

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010 by and between CLW South Texas 2008, LP (“Seller”) as Assignor and American
Standard Energy Corp. (“Buyer”)
 
SCHEDULE OF OIL AND GAS LEASES SUBJECT TO THIS ASSIGNMENT
 
All the below Oil and Gas Leases are limited from the surface to base of the
Eagle Ford Shale formation.
 
1.
Lessor:
 
Charles B. Irvin
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
June 4, 2001
 
Recordation:
 
Vol. 420, Page 332
 
Description:
 
2133.3057 acres, more or less, being all of the C.C.S.D. & R.G.N.G Co. Survey
No. 268, A-1227 containing 640 acres, and being all of the H. & O.B. Survey No.
307, A-800 containing 640 acres and also 853.3057 acres of the Caleb R. Bostwick
Survey No. 74, A-70, La Salle County, Texas
     
a)
Extension of Oil, Gas and Mineral Lease, recorded as Document No. 759591, Vol.
444, Page 51
     
b)
Amendment of Oil, Gas and Mineral Lease, acknowledged Charles B. Irvin on March
24, 2006, recorded as Document No. 78111, Vol. 455, Page 87
     
c)
Third Amendment and Extension of Oil, Gas and Mineral Lease, acknowledged by
Charles B. Irvin on March 6, 2007, recorded as Document No. 79572, Vol. 462,
Page 521
     
d)
Corrected Amendment of Oil, Gas and Mineral Lease, acknowledged by Charles B.
Irvin on July 28, 2008, recorded as Document No. 81370, Vol. 472, Page 471
       
2.
Lessor:
 
Barlow Irvin, Barlow Irvin III and Barry C. Irvin
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
June 4, 2001
 
Recordation:
 
Vol. 420, Page 318
 
Description:
 
2133.3057 acres, more or less, being all of the C.C.S.D. & R.G.N.G Co. Survey
No. 268, A-1227 containing 640 acres, and being all of the H. & O.B. Survey No.
307, A-800 containing 640 acres and also 853.3057 acres of the Caleb R. Bostwick
Survey No. 74, A-70, La Salle County, Texas.
     
a)
Extension of Oil, Gas and Mineral Lease, acknowledged by Barlow Irvin, Barlow
Irvin III on October 14, 2004 and acknowledged by Barry C. Irvin on October 7,
2004, recorded as Document No. 75961, Vol. 444, Page 53
     
b)
Amendment of Oil, Gas and Mineral Lease, acknowledged by Barlow Irvin, Jr.,
Barry Charles Irvin, and Barlow Irvin III on March 20, 2006, recorded as
Document No. 78111, Vol. 455, Page 87

 
 
 

--------------------------------------------------------------------------------

 
   

     
c)
Third Amendment and Extension of Oil, Gas and Mineral Lease, acknowledged by
Barlow Irvin, Jr. on February 24, 2007, recorded as Document No. 79568, Vol.
462, Page 507
     
d)
Third Amendment and Extension of Oil, Gas and Mineral Lease, acknowledged by
Barry Charles Irvin on April 1, 2007, recorded as Document No. 79569, Vol. 462,
Page 510
     
e)
Third Amendment and Extension of Oil, Gas and Mineral Lease, acknowledged by
Barlow Irvin, III on April 16, 2007, recorded as Document No. 79570, Vol. 462,
Page 514
     
f)
Corrected Amendment of Oil, Gas and Mineral Lease, acknowledged by Barlow Irvin,
Jr. and Barlow Irvin, III on July 23, 2008 and Barry Charles Irvin on July 24,
2008, recorded as Document No. 81372, Vol. 472, Page 478
         
3.
Lessor:
 
Kathleen Irvin-Daly
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
June 4, 2001
 
Recordation:
 
Vol. 420, Page 322
 
Description:
 
2133.3057 acres, more or less, being all of the C.C.S.D. & R.G.N.G Co. Survey
No. 268, A-1227 containing 640 acres, and being all of the H. & O.B. Survey No.
307, A-800 containing 640 acres and also 853.3057 acres of the Caleb R. Bostwick
Survey No. 74, A-70, La Salle County, Texas.
     
a)
Extension of Oil, Gas and Mineral Lease between Kathleen V. Irvin and American
Shoreline, Inc. acknowledged October 9, 2004 recorded as Document No. 76036,
Vol. 444, Page 343
     
b)
Amendment of Oil, Gas and Mineral Lease, acknowledged for Kathleen V. Irvin by
Kathleen E. Irvin, as Agent under POA, on March 21, 2006, recorded as Document
No. 78111, Vol. 455, Page 87
     
c)
Third Amendment and Extension of Oil, Gas and Mineral Lease, acknowledged for
Kathleen V. Irvin by Kathleen E. Irvin, as Agent under POA, on April 13, 2007,
recorded as Document No. 79571, Vol. 462, Page 518
     
d)
Corrected Amendment of Oil, Gas and Mineral Lease, acknowledged for Kathleen V.
Irvin by Kathleen E. Irvin on July 24, 2008, Document No. 81371, Vol. 472, Page
474
         
4.
Lessor:
 
Kathleen E. Irvin, Independent Executrix of the Estate of John J. Irvin,
Deceased
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
June 4, 2001
 
Recordation:
 
Vol. 420, Page 327
 
Description:
 
2133.3057 acres, more or less, being all of the C.C.S.D. & R.G.N.G Co. Survey
No. 268, A-1227 containing 640 acres, and being all of the H. & O.B. Survey No.
307, A-800 containing 640 acres and also 853.3057 acres of the Caleb R. Bostwick
Survey No. 74, A-70, La Salle County, Texas.
     
a)
Extension of Oil, Gas & Mineral Lease between Kathleen Emmer Irvin and American
Shoreline, Inc. acknowledged October 5, 2004 recorded as Document No. 75960,
Vol. 444, Page 52

 
 
2

--------------------------------------------------------------------------------

 
 

     
b)
Amendment of Oil, Gas and Mineral Lease, acknowledged by Kathleen E. Irvin on
March 21, 2006, recorded as Document No. 78111, Vol. 455, Page 87
     
c)
Third Amendment and Extension of Oil, Gas and Mineral Lease, acknowledged by
Kathleen E. Irvin on April 13, 2007, recorded as Document No. 79571, Page 462,
Page 518
     
d)
Corrected Amendment of Oil, Gas and Mineral Lease, acknowledged by Kathleen E.
Irvin on July 24, 2008, recorded as Document No. 81371, Vol. 472, Page 474
         
5.
Lessor:
 
Sidney J. Williams III et ux Linda Davis Williams
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
January 16, 2006
 
Recordation:
 
Vol. 454, Page 308
 
Description:
 
1279.3 acres, more or less, being all of Lot 1, Block 15 and Lots 1, 2, 3, 4 and
5 of Block 16, and Lot 2 of Block 17 and Lot 4 of Block 18 of the Bland and
Nelson subdivision of the O’Connor Ranch, La Salle County, Texas.
         
6.
Lessor:
 
Sid Williams IV et ux Zane C. Williams
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
January 16, 2006
 
Recordation:
 
Vol. 455, Page 54
 
Description:
 
307.95 acres, more or less, being a part of the Austin & Williams Survey No.
1000, A-2, La Salle County, Texas
         
7.
Lessor:
 
Sid Williams IV et ux Zane C. Williams
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
January 16, 2006
 
Recordation:
 
Vol. 455, Page 61
 
Description:
 
351.94 acres, more or less, being a part of the Austin & Williams Survey No.
1000, A-2, La Salle County, TX
         
8.
Lessor:
 
A.A Zizinia Jr. (aka A.A. Zizinia III), Renee Zizinia Prewitt, Edith Renee
Prewitt (formerly known as Edith Renee Zvonek) and Jan Perry Prewitt
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
March 5, 2006
 
Recordation:
 
Vol. 455, Page 528
 
Description:
 
1965.56 acres, more or less, being a portion of the Bland and Nelson Subdivision
of the O’Connor Ranch, La Salle County, Texas
         
9.
Lessor:
 
Zella Cromwell Ranch Limited
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
September 10, 2008
 
Recordation:
 
Vol. 473, Page 406
 
Description:
 
1472.93 acres, more or less, being a portion of the Geo. Hagelsteins’
Subdivision (sometimes referred to as the Bland and Nelson Subdivision) of the
O’Connor Ranch, La Salle County, Texas, and being the same 1472.93 acre tract
described in that certain Oil, Gas and Mineral Lease dated September 7, 2005 by
and between Zella Cromwell Ranch Limited and American Shoreline Inc., recorded
in Vol. 452, Page 407 of the Deed Records of La Salle County, Texas

 
 
3

--------------------------------------------------------------------------------

 
   
10.
Lessor:
 
Sugie Williams Barrow
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
September 26, 2008
 
Recordation:
 
Vol. 0052, Page 844
 
Description:
 
Four (4) tracts comprising 964.80 acres, more or less, being part of the T. E.
Stanfield Survey, A-1225, the T.C.R.R. Co. Survey, A-981, the J.E. Lee Survey,
A-1374, R.D. Horton Survey, A-1370 and the B.S. & F. Survey, A-140, Frio County,
Texas, and being part of Tract No. 91 of the Prince Ranch Subdivision, Survey
1003, A-1417, and the R.D. Horton Survey No. 20, A-1673, La Salle County, Texas
         
11.
Lessor:
 
Sidney J. Williams III et ux Linda Davis Williams
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
September 26, 2008
 
Recordation:
 
Vol. 473, Page 502
 
Description:
 
228 acres, more or less, being a part of the J.E. Lee Survey, A-1374, and the
B.S. & F. Survey, A-140, Frio County, Texas
         
12.
Lessor:
 
Sidney J. Williams III et ux Linda Davis Williams
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
September 26, 2008, eff. January 16, 2009
 
Recordation:
 
Vol. 473, Page 514
 
Description:
 
Lot 1, Block 15, Lots 1, 2, 3, 4 and 5, Block 16, Lot 2, Block 17 and Lot 4,
Block 18 of the Bland and Nelson Subdivision of the O’Connor Ranch, La Salle
County, Texas
         
13.
Lessor:
 
Sidney Williams IV et ux Zane C. Williams
 
Lessee:
 
American Shoreline, Inc.
 
Lease Date:
 
September 26, 2008, eff. January 16, 2009
 
Recordation:
 
Vol. 473, Page 489
 
Description:
 
351.94 acres, more or less, being a part of the Austin & Williams Survey No.
1000, A-2 (see DR 437/427), and 307.95 acres, more or less, being a part of the
Austin & Williams Survey No. 1000, A-2 (see DR 402/416), La Salle County, Texas
         
14.
Lessors:
 
Barlow Irvin, Jr., Barry Charles Irvin, Barlow Irvin, III, and Kathleen E.
Irvin, Individually and as agent and attorney-in-fact for Kathleen V. Irvin and
Charles B. Irvin
 
Lessee:
 
Cheyenne Petroleum Company
 
Lease Date:
 
July 9, 2009
 
Recordation:
 
Memorandum of Oil and Gas Lease executed by Barlow Irvin, Jr., Barry Charles
Irvin and Barlow Irvin, III, recorded at Volume 483, Page 383, La Salle County,
Texas;
             
a)
Amendment of Oil, Gas and Mineral Lease executed by Barlow Irvin, Jr., Barry
Charles Irvin and Barlow Irvin, III, acknowledged on March 25, 2010 and April 1,
2010, and recorded at Volume 499, Page 484, La Salle County, Texas;

 
 
4

--------------------------------------------------------------------------------

 
 

     
Memorandum of Oil and Gas Lease executed by Kathleen E. Irvin, Individually and
as agent and attorney-in-fact for Kathleen V. Irvin and Charles B. Irvin,
recorded at Volume 483, Page 387, La Salle County, Texas;
               
a)
Amendment of Oil, Gas and Mineral Lease executed by Kathleen E. Irvin,
Individually and as Agent and Attorney-in-Fact for Kathleen V. Irvin and Charles
B. Irvin, acknowledged on March 12, 2010, and recorded at Volume 499, Page 479,
La Salle County, Texas
         
Lands:
 
2,416.6943 acres of land, more or less, being a portion of Caleb R. Bostwick
Survey No. 74, A-70, Benj. Cage Survey 70, A-137, N.J. Devenny Survey 69, A-150,
Carmen G. de Ruiz Survey No. 69 ½ , A-1550, H.&O.B.R.R. Survey No. 307, A-800,
all in La Salle County, Texas and being all of that certain 4,550 acres of land
described as Tract No. 6 in that certain Partition of Helen M. Irvin Estate,
recorded in Volume P-2 page 313 of Deed Records of La Salle County, Texas, SAVE
AND EXCEPT: 2,133.3057 acres of land described in that certain Oil, Gas and
Mineral Lease dated June 4, 2001 by and between Charles B. Irvin as Lessor and
American Shoreline Inc. as Lessee, recorded at Volume 420, Page 332 of the Deed
Records of La Salle County, Texas.

 
All of the above Oil and Gas Leases are limited from surface to the base of the
Eagle Ford Shale formation.
 
END OF EXHIBIT “A”
 

 
5

--------------------------------------------------------------------------------

 